Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 7 January 2022 has been entered.  Applicant’s amendments to the Claims have overcome every 35 USC 112 rejection.  The 35 USC 112 rejection to the claims has been withdrawn.  
The examiner removed the 35 USC 112(f) interpretation section.  The examiner determined that 35 USC 112(f) authority is not needed because the current structure in claims connotes sufficient structure such that 35 USC 112(f) authority is not needed to cover the functional limitations in the claims.
Applicant’s arguments, see paragraph entitled, “Rejections Under Section 103 in view of Rubio, Nelson, and Dortsen” pages 5-11, filed 7 January 2022, with respect to the rejection of claims 1 and 4-13 under 35 USC § 103 have been fully considered but are not persuasive.  Therefore, the grounds of rejection under 35 USC § 103 still stand.
Status of the Claims
Claims 14 – 20 are cancelled.
Claims 1, and 4-13 are pending.
Claims 1, and 4 – 13 are examined as following.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1, and 4 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over RUBIO ET AL (US 5,006,358, previously cited), in view of NELSON (US 2015/0305557 A1), and further in view of DORSTEN ET AL. (US-20150305554-A1).
	Regarding claim 1, Rubio discloses
	a grill [moving press apparatus 10 and associated structures/components, fig. 2; applies heat to cook dough balls B into tortillas T, fig. 2] comprising:
	an upper platen assembly including an upper grilling plate [upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2];
	a lower platen assembly including a lower grilling plate opposite the upper grilling plate [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2], the upper grilling plate being separated from the lower grilling plate by a distance [vertical space into which dough balls B enter, fig. 2];
	a conveyor belt located between the upper grilling plate and the lower grilling plate [conveyor belt 14, fig. 2], wherein the conveyer belt is configured to move one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2],
	wherein the movement of the upper platen assembly [upper platen 18 and associated structures/components, fig. 2; grills by heating from calrods 21, fig. 2] and the lower platen assembly [lower platen 20, fig. 2; grills by heating from calrods 21, fig. 2] to adjust the distance [rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6; move upper platen 18 towards lower platen 20, fig. 9] causes the upper platen assembly and the lower platen assembly to move with respect to the conveyor belt between the upper grilling plate and the lower grilling plate [upper platen 18 moves towards conveyor belt 14, fig. 2 and towards lower platen 20, fig. 9], and
	wherein the upper grilling plate moves between a cooking position and a non-cooking position to adjust the distance [upper platen 18 is moved between raised non-cooking position and lowered cooking position, fig. 9], and wherein when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt [lower platen 20, fig. 2; is in contact with conveyor belt 14 in cooking position, fig. 2].
However, Rubio does not explicitly disclose
the lower grilling plate moves between a cooking position and a non-cooking position to adjust the distance, and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt.
Nelson discloses a two sided grill [grill 20, fig. 2]; Nelson teaches among other limitations
the lower grilling plate [lower grilling plate 32 of lower platen assembly 24, fig. 2] moves between a cooking position and a non-cooking position to adjust the distance [lower grilling plate 32 is moved up and down through gap 36 by leveling mechanisms 50 and control 60, fig. 2], and wherein when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt [lower grilling plate 32 moved down by leveling mechanisms 50 and control 60 towards bottom of gap 36, fig. 2; lowered position is non-cooking position, and would be away from Rubio conveyor belt 14, in a modification of Rubio].
	It would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the lower platen and associated structures/components, of Rubio, by adding leveling mechanisms and a control, as taught by Nelson, for the purpose of controlling the amount of heat applied to a lower surface of a food item through vertical movement of a lower grilling plate, for the advantage of producing a desirably heated/cooked food item [Nelson, para. 0020, Detailed Description: "the plurality of leveling mechanisms 50 may apply a positive pressure on the lower grilling plate 32 and consequently on the food items as they are being cooked on the grill 20"].
However, Rubio does not explicitly disclose
	a first one or more actuators operably connected to the upper platen assembly and a second one or more actuators operably connected to the lower platen assembly wherein the first and second one or more actuators are collectively configured to adjust the distance [although Rubio teaches a upper platen assembly that is moved by an actuator, Rubio does not explicitly disclose an actuator for the lower platen assembly]; 
	Dorsten teaches a two sided grill [title]; Dorsten teaches among other limitations
a first one or more actuators operably connected to the upper platen assembly [motive devices 48a-c, fig. 9a] and a second one or more actuators operably connected to the lower platen assembly [motive devices 26a-c, fig. 9a] wherein the first and second one or more actuators are collectively configured to adjust the distance [“grill 32 permits the adjustment of a platen gap spacing by moving either or both of upper and lower platens 36 and 14 using their respective motive devices,” para 0050]; 
Dorsten, fig. 9a

    PNG
    media_image1.png
    391
    467
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Rubio to include, motive devices for adjusting the upper platen, in view of the teachings of Dorsten, by connecting the motive devices 48a-c, taught by Dorsten, to the upper platen 18, taught by Rubio, in order to adjust the platen gap spacing by moving either or both of the upper and lower platens such that the platen spacing is automatically adjusted based on the detected thickness of a product, which varies from batch to batch or lot to lot, for the advantage of obtaining a more precise and versatile gap-distance control during cooking (Dorsten, paras 0004, 0029, and 0050).
Regarding claim 4, Rubio, Nelson, and Dorsten discloses substantially all the limitations as set forth above, such as
	the grill, and the conveyor belt.
	Rubio further discloses 
	a food product former configured to form each of the one or more food products [dough divider-rounder 11, fig. 2, and proofer 1, fig. 5; with associated structures/features/components] and place each of the one or more food products on the conveyor belt [feed pipe 6, dispenser 9, and feed belt 34, and associated structures/features/components, fig. 2].

Regarding claim 5, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the one or more food products, the upper grilling plate, the lower grilling plate, the upper platen assembly, the lower platen assembly, and the non-cooking position.
	Rubio further discloses 
	the conveyer belt [conveyor belt 14, fig. 2] is configured to move the one or more food products between the upper grilling plate and the lower grilling plate [conveyor belt 14 moves dough balls B and tortillas T, fig. 2] when at least one of the upper platen assembly and the lower platen assembly is in the non-cooking position [conveyor belt 14, fig. 2; moves dough balls B when upper platen 18 is in raised position for non-cooking, time interval T1, fig. 9; and moves tortillas T when upper platen 18 is in raised position for non-cooking, time interval T4, fig. 9].

Regarding claim 6, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the one or more food products, the upper grilling plate, the lower grilling plate, the upper platen assembly, the lower platen assembly, the non-cooking position, and the cooking position.
	Rubio further discloses 
	at least one of the upper platen assembly and the lower platen assembly is configured to move from the non-cooking position to the cooking position [upper platen 18, fig. 9, with rod 78, arm 76, oscillator drive 77, and associated structures/components, fig. 6, of press 10, fig. 2; have raised position which is for non-cooking, and lowered position which is for cooking, fig. 9] when the one or more food products is located in between the upper grilling plate and the lower grilling plate [upper platen 18, fig. 9, is moved to lowered position which is for cooking when dough balls B1, B2, and B3 are positioned below upper platen 18, fig. 9].

Regarding claim 7, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the upper platen assembly, the lower platen assembly, the non-cooking position, and the cooking position.
	Rubio further discloses 
	at least one of the upper platen assembly and the lower platen assembly is configured to remain in the cooking position for a selected period of time [digital speed control 102, fig. 5; camshaft rotation which represents time has time period between point A and point B, Fig 8; "'A' represents the point by which impingement of the upper platen on the dough units first occurs, and 'B' represents the point not earlier than which the upper platen moves upward and out of engagement with the newly formed tortillas. The traverse time from A to B represents the period during which heating of the dough units occurs", col. 9, line 28, Description].

Regarding claim 8, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the one or more actuators, the distance, and the selected period of time.
	Rubio further discloses 
	the one or more actuators are configured to adjust the distance during the selected period of time [shim members 51 and 52, fig. 3; "The "ramp" effect of the opposing, inclined-plane surfaces of these shims makes it possible to adjust the distance between the top platen and the bottom platen when they are in the closed position with assurance that that distance will be maintained uniform throughout the length and breadth of the platens. By this means, the thickness to which tortillas may be pressed between them may be accurately controlled and regulated", col. 6, line 68, Description].

Regarding claim 9, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the upper platen assembly, the lower platen assembly, the non-cooking position, and the selected period of time.
	Rubio further discloses 
	at least one of the upper platen assembly and the lower platen assembly is configured to move from cooking position to the non- cooking position after the selected period of time [after point B, fig. 8, upper platen 18 is moved from lowered position for cooking, time interval T3, to raised position for non-cooking, time interval T4, fig. 9].

Regarding claim 10, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, and the one or more food products.
	Rubio further discloses 
	the conveyor belt is configured to move the one or more food products from the conveyor belt to a storage receptacle [Rubio, conveyor belt 14, moves tortillas T towards oven 44, fig. 2].

Regarding claim 11, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, and the one or more food products.
	Rubio further discloses 
	a food stripper configured to separate each of the one or more food products from the conveyor belt [tortilla remover 38 and belt 40, fig. 2].

Regarding claim 12, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, the conveyor belt, the food stripper, and the one or more food products.
	Rubio further discloses 
	the food stripper diverts each of the one or more food products into a storage receptacle [Rubio, tortilla remover 38 and belt 40 divert tortillas T from conveyor belt 14 to oven 44, fig. 2].

Regarding claim 13, Rubio, Nelson, and Dorsten disclose substantially all the limitations as set forth above, such as
	the grill, and the conveyor belt.
	Rubio further discloses 
	a belt cleaner configured to clean the conveyor belt [vacuum devices 90 and 92, and brushes 94 and 96, fig. 2].





	Response to Argument
Applicant's arguments filed 7 January 2022 have been fully considered but they are not persuasive. 
On page 7 of the Applicant’s arguments, the Applicant notes the following with respect to Rubio (US 5006358):
“Rubio is directed to "A Method of Making Tortillas" and discloses upper and lower platens (18, 20) and a belt (14) therebetween. The upper platen 18 can move upward and downward with respect to the belt and translates horizontally along with the belt so that the upper platen continues engagement with food product disposed upon the belt as the belt moves. See FIG. 9. Rubio does not disclose or suggest that "when the lower platen assembly is in the cooking position the lower grilling plate is in contact with the conveyor belt and when the lower platen assembly is in the non-cooking position the lower grilling plate is spaced from the conveyor belt," as required by claim 1.  Specifically, Rubio states that "[a]lthough it is within the contemplation of this invention that the lower platen also or in the alternative may be movable upward and downward by a greater or lesser amount, that usually is not necessary or desirable, as will be apparent from the description which follows." Col. 4, line 68 to col. 5, line 4. Rubio does not disclose any structure to specifically move the lower platen assembly, nor that any movement of Rubio's lower platen would cause the lower platen to be spaced from the conveyor belt, and one of ordinary skill that reviews Rubio would not modify its configuration to also include a lower grilling plate that moves with respect to its conveyor belt due to the quoted matter from Rubio, above.

The Examiner suggests modification of Rubio to include Nelson's and Dorsten's two sided grill with a lower grilling plate that moves between a cooking position and a non-cooking position, presumably with Rubio's conveyor belt (14). This combination would not have been made by one of ordinary skill in the art because Rubio's disclosure teaches away from lower platen that moves with respect to the belt” (pages 6-7 of Applicant’s Arguments).

However, respectfully submit that MPEP specifically states that nonpreferred embodiments can be considered prior art and “do not constitute a teaching away,” as argued by the Applicant (for support, please see MPEP 2123.II.).  While Rubio teaches a preference for keeping the lower platen fixed—"that usually is not necessary or desirable” to move the lower platen—Rubio also teaches that “it is within the contemplation of this invention that the lower platen also or in the alternative may be moveable upward and downward by greater or lesser amount” (Rubio, column 4, line 69 to column 5, line 3).  Rubio uses the word “usually” implying that there are instances where it may be desirable to move the lower platen.   Furthermore, Rubio suggests in this section that an alternative embodiment of moving the lower platen is possible.  While it is true that Rubio expresses a preference for keeping the lower platen fixed, according to the MPEP, teachings of nonpreferred embodiments still constitute prior art.  
Even so, the examiner does not rely on Rubio for teaching that it is known in the art to move the lower platen.  Instead, the examiner relies on Nelson’s disclosure (US20150305557A1, entitled “Two sided grill with movable lower plate”) for teaching that it is known in art to move the lower platen for a two-sided grill.  Based on Nelson, the examiner maintains that it would be obvious to one of ordinary skill in the art to modify Rubio’s lower platen such that it was movable.
On pages 7-8, the Applicant argues the following with respect to Nelson:
“None of these examples from Nelson relate to moving the lower platen assembly from a cooking position to a non-cooking position, which stands to reason because when cooking with Nelson's grill the food rests upon the grilling plate of the lower platen assembly until the food is removed from Nelson's lower grilling plate.  The Examiner's statements in the October 7th Office action that Nelson's lower grilling plate "moves between a cooking position and non-cooking position" are incorrect. See October 7 Office action, pp. 8-9. Because one of skill in the art when reviewing Nelson would have  understood that simply moving Nelson's lower platen assembly when food is positioned upon the lower platen assembly would not establish a non-cooking position - until the food is removed by the user - one of ordinary skill would have had no reason to modify Rubio's conveyor system with a movable lower platen assembly based upon Nelson's teaching (and in view of the derogatory statements in Rubio regarding the need for a lower platen that moves, discussed above).

The Applicant appears to argue that in order for a position to be a non-cooking position, the food must be removed from the lower platen.  Specifically, the food cannot “rest upon the grilling plate of the lower platen” while being in the non-cooking position.  However, the claim 1 does not require that while in the noncooking position that the food be removed from the lower platen.  Instead, the only limitation for the non-cooking position in claim 1 is that “when the lower platen assembly is in the non-cooking position, the lower grilling plate is spaced from the conveyor belt.”  Furthermore, claim 1 is an apparatus claim, where patentability depends on the structure of the claimed apparatus itself and not on the process steps of using that apparatus.  Finally, Nelson teaches using the platens to apply a compression force and a separate heater to cook the food (for support please see paragraphs 0018 and 0026 of Nelson).  There is no teaching in Nelson to suggest that when the food is resting on the lower platen, it is also being cooked by the heater.
On page 9, the Applicant makes a similar argument as that used for Nelson with respect to Dorsten (US20150305554A1):
“One of ordinary skill in the art, when reviewing Dorsten, would conclude that Dorsten's lower platen is not capable of moving to a claimed "non-cooking position" as claimed. Dorsten's lower platen is movable away from the upper platen, but moving Dorsten's lower platen does not move the lower platen to a "non-cooking position." Dorsten's system will cook food that is placed upon the lower platen. When items are removed from the lower platen, the items are no longer being cooked, but the removal of food from resting upon the lower platen has nothing to do with the position of Dorsten's lower platen. 

One of ordinary skill would not have had any reason to modify Rubio with Dorsten's movable lower platen (14). Dorsten's upper and lower platens are provided to cook food that rests upon the lower platen - with the two platens simultaneously cooking the food placed upon the lower platen” (page 9).
	
Again, the Applicant appears to be arguing limitations that are not in claim, i.e., that when the lower plate is lowered, it must be in a non-cooking position.  Instead the claim requires the opposite—that when in the non-cooking position, the lower plate must be lowered.  Finally, the examiner respectfully disagrees with the Applicant’s interpretation of Dorsten.  Instead, Dorsten teaches a “vertical movement of the lower platen from a lower platen non-cooking position substantially below the upper platen” (paragraph 0010).  In this paragraph, Dorsten clearly associates a non-cooking position with the lowering of the lower platen.
	On pages 9-10, the Applicant makes the following closing argument with respect to Rubio:
“The Examiner references MPEP Section 2145.X when rebutting Applicant's prior statement that Rubio would not have been modified by Nelson. The Examiner characterizes Rubio's statement as one where a movable lower plate "might be 'described as somewhat inferior"' and concludes that Rubio's statements about maintaining a lower platen (that is associated with a conveyor) stationary "does not constitute a 'teaching away' based upon the guidance provided in the MPEP." Office Action dated October 7, pp. 16-17, quoting MPEP § 2145.X.D. The Examiner's conclusion, with reference to Section 2145.X.D of the MPEP, is unfounded, because the Examiner apparently did not fully consider the MPEP section that was quoted from. Part 3 of Section 2145.X.D is entitled "Proceeding Contrary to the Accepted Wisdom is Evidence of Nonobviousness" and is reproduced below: 

The totality of the prior art must be considered, and proceeding contrary to accepted wisdom in the art is evidence of nonobviousness. In re Hedges, 783 F.2d 1038, 228 USPQ 685 (Fed. Cir. 1986) (Applicant's claimed process for sulfonating diphenyl sulfone at a temperature above 127°C was contrary to accepted wisdom because the prior art as a whole suggested using lower temperatures for optimum results as evidenced by charring, decomposition, or reduced yields at higher temperatures.).
	
Furthermore, "[k]nown disadvantages in old devices which would naturally discourage search for new inventions may be taken into account in determining obviousness." United States v. Adams, 383 U.S. 39, 52, 148 USPQ 479, 484 (1966). (Emphasis Added). 
The primary prior art reference, Rubio, discloses a system with a conveyor that moves food between upper and lower heating plates, the upper plate being movable toward and away from the conveyor to selectively apply heat to the food upon the conveyor. Rubio discloses that the lower plate can move (likely for purposes such as cleaning or adjusting the conveyor or purposes other than cooking) but the movement of the lower platen assembly "usually is not necessary or desirable, as will be apparent from the description which follows." Rubio, Col. 4, line 68 to col. 5, line 4. This statement from Rubio is evidence of the accepted wisdom in the prior art. This statement is critical to the understanding of whether one of ordinary skill would have had a reason to modify Rubio to include a lower platen that can move away from the conveyor to establish a non- cooking position. Rubio suggests that this "not necessary or desirable" and therefore Rubio's teaching must be considered to rebut against any proposed modification to substitute Rubio's stationary lower platen with Nelson or Dorsten's movable lower platen. One of ordinary skill would have understood that Nelson and Dorsten have lower platens that can move with respect to the upper platen to adjust the distance between the two platens, but that moving the lower platen does not establish a non-cooking position. If items are placed upon Nelson and Dorsten's lower platens (and the platens are generating heat), they are in a cooking position, regardless of the position of the lower platen with respect to the upper platen. Moreover, any movement of Rubio's lower platen would not have been necessary or desirable, presumably because of added cost and complexity to Rubio's design. Accordingly, due to the express teachings of the applied prior art, such a modification would not have occurred, because Rubio's statement is evidence of nonobviousness under MPEP Section 2145.X and is directly aimed at the modification that is proposed by the Examiner.”

Respectfully submit that the section that the examiner referenced in the previous Office action was concerning the argument of what constitutes “teaching away” according to the MPEP and not what constitutes “nonobviousness,” which is a new line of argument being pursued by the Applicant.  However, the examiner appreciates this reference provided by the Applicant and agrees that it is relevant to the current case.
	The examiner respectfully submits that the Applicant’s arguments are not considering “the totality of the prior art” as applied to Rubio.  Specifically, the Applicant appears to focus on the statement by Rubio that it “not necessary or desirable” to move the lower platen and has disregarded the Rubio’s statement that “it is within the contemplation of this invention that the lower platen also or in the alternative may be moveable upward and downward by greater or lesser amount” (Rubio, column 4, line 69 to column 5, line 3).  In this section, Rubio at least suggests moving the lower platen, even though it is not Rubio’s preferred embodiment.  Furthermore, both Nelson and Dorsten teach moving the lower platen.  Therefore, the Applicant’s arguments regarding what is considered “accepted wisdom” in the art are unfounded because moving the lower platen is not contrary to the accepted wisdom of the prior art, evidenced by Nelson and Dorsten (referencing MPEP 2145.X.D.3, which states that the “prior art as a whole” must be considered when considered what is “contrary to accepted wisdom”).
For the above reasons, the rejections to the pending claims are respectfully sustained by the examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHERMAN ET AL (US 4,715,357) discloses a cooking apparatus with a vertically movable lower plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        2/9/2022
/SANG Y PAIK/Primary Examiner, Art Unit 3761